TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00364-CV


Shannan Kelm, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
NO. 16,433A, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Shannan Kelm appealed the termination of her parental rights.  Her attorney on appeal
has filed an Anders-style brief, (1) discussing relevant standards and authorities, the evidence, the jury's
findings, and the judgment.  Her attorney concluded that there are no arguable issues on appeal
and that the appeal is frivolous.  Her attorney attached a copy of a letter stating that she has mailed
"a copy of the Appeal to every address" the attorney has for Kelm.  In the letter, the attorney tells
Kelm that Kelm has the right to file an appeal pro se and to view the record.  The attorney's motion
to withdraw recites that it was sent to every party.  More than thirty days have passed, and no pro se
brief has been filed.

		We have examined the record and agree with Kelms's attorney's conclusion that
there are no arguable issues and that the appeal is frivolous.  We grant the motion to withdraw as
attorney filed by Kelm's attorney.
		Affirmed.
 
  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Affirmed
Filed:   February 11, 2009
1.   In re A.W.T., 61 S.W.3d 87, 90 (Tex. App.--Amarillo 2001, no pet.) (applying Anders
v. California, 386 U.S. 738 (1967), in parental rights termination case).